Citation Nr: 0717580	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  94-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 25, 
1994, for the assignment of a 20 percent rating for 
lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from July 1985 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  During the pendency of the veteran's appeal, 
jurisdiction over his claim file was transferred to the RO in 
Columbia, South Carolina.

On September 28, 1998, the Board denied the veteran 
entitlement to service connection for neuroclaudication, 
migraine headaches, and cervical-spine and bilateral-shoulder 
disabilities; an increased rating for a thoracic-spine 
disorder; and an effective date earlier than February 25, 
1994, for a 20 percent rating for service-connected 
lumbosacral strain.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In May 2000, the veteran filed a brief with the Court and 
provided legal argument in support of only the claims for 
service connection for migraine headaches and for an earlier 
effective date for the 20 percent rating for residuals of 
lumbosacral strain; he also explicitly withdrew the 
neuroclaudication claim.  In October 2000, the Secretary 
filed a motion and argued that the veteran had abandoned all 
but the two claims as to which he provided argument; as to 
those two claims, the Secretary moved for summary affirmance 
as to the earlier effective date claim and for a remand of 
the migraine headaches claim.  Later the same month, the 
veteran filed a response to the Secretary's motion; the 
veteran moved to dismiss the migraine headaches claim.  Late 
in October 2000, the veteran filed a supplement to his 
earlier response in which he presented argument only as to 
the earlier effective date claim.

In December 2000, the Court ordered the parties to file 
memoranda concerning the applicability of new laws, including 
the Veterans Claims Assistance Act of 2000, Pub L. No. 106- 
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  Also, the Court 
permitted the veteran to indicate in his responsive 
memorandum whether he intended to pursue an appeal as to any 
claim other than the earlier effective date claim and noted 
that, if the veteran failed to describe any such intent, the 
Court would consider these other claims abandoned on appeal.

In early February 2001, the Secretary filed a response to the 
Court's December 2000 order, asserting that the VCAA did not 
require a remand of the earlier effective date claim.  In 
late February 2001, the veteran filed a response in which he 
agreed with the Secretary and asserted that his claim should 
be remanded for reasons other than for consideration of the 
VCAA.  The veteran addressed only the earlier effective date 
claim.  Hence, the Court addressed only the earlier effective 
date claim and considered the other claims adjudicated by the 
Board in its September 28, 1998, decision to be withdrawn or 
abandoned on appeal.

In an April 2001 order, the Court vacated the Board's 
September 28, 1998, decision as to its denial of an effective 
date earlier than February 25, 1994, for a 20 percent rating 
for lumbosacral strain, and remanded that matter to the Board 
for further development and issuance of a readjudicated 
decision that takes into consideration and is in compliance 
with the VCAA; the appeal as to the migraine headaches claim 
and all other issues was dismissed.

In correspondence received in January 2002, the veteran 
claimed clear and unmistakable error in the Board's October 
11, 1989, decision that granted an increased rating of 10 
percent, and no more, for service-connected lumbosacral 
strain.  In a March 19, 2002, decision, the Board found that 
its October 11, 1989, decision was not clearly and 
unmistakably erroneous.  In a separate decision, also dated 
March 19, 2002, the Board granted the veteran entitlement to 
service connection for reactive airway disease and denied him 
an effective date earlier than February 25, 1994, for the 
assignment of a 20 percent rating for lumbosacral strain.  
The veteran appealed both of the Board's March 2002 decisions 
to the Court.

In a February 2003 memorandum decision, the Court affirmed in 
part and vacated in part the Board's March 19, 2002, decision 
that determined that the veteran was not entitled to an 
effective date prior to February 25, 1994, for the grant of a 
20 percent disability rating for his service-connected 
lumbosacral strain and remanded that issue to the Board for a 
readjudicate decision taking into consideration all the 
evidence of record as to the disability in order to ascertain 
the earliest possible effective date.  In addition, the 
Court's memorandum decision affirmed the Board's second 
decision, also dated March 19, 2002, which determined that 
there was no clear and unmistakable error in an October 1989 
Board decision that had granted a 10 percent disability 
rating for the lumbosacral strain.

The Board remanded the issue of entitlement to an earlier 
effective date for the grant of a 20 percent evaluation for 
lumbosacral strain in July 2004.  In May 2005, the Board 
denied the claim.  The veteran appealed the decision to the 
Court, and, in November 2006, the Court vacated the May 2005 
Board decision and remanded the matter to the Board for 
additional action.  In March 2007, the Board informed the 
veteran that the case had been returned to the Board and that 
he could submit additional evidence if he so desired.  In 
April 2007, the veteran submitted written argument, and 
waived RO consideration of this argument.  


FINDINGS OF FACT

1.  On February 25, 1994, the veteran raised a claim for an 
increased rating for his service-connected low back 
disability when he was seen at the VA outpatient treatment 
clinic for this disability; there was no medical evidence 
within one year previous to this date demonstrating an 
increase in his low back disability.

2.  The assignment of a 20 percent rating for the veteran's 
low back disability was made effective February 25, 1994, the 
date of the VA outpatient treatment record.

3.  A letter from the veteran received at the RO January 31, 
1990, does not indicate an intent to seek an earlier 
effective date for a 20 percent rating but rather relates to 
the claim for an effective date earlier than December 1988 
for a 10 percent rating; it does not constitute an informal 
claim.  




CONCLUSION OF LAW

The criteria for an effective date earlier than February 25, 
1994, for a 20 percent rating for the veteran's low back 
disability have not been met.  38 U.S.C.A. §§ 5103A, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.115(a), 3.400, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
and Appeals Management Center dated in August 2001 and July 
2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  There has been no prejudicial error in the 
duty to inform the veteran.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007) and Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).  

In a July 1997 rating action, the RO expanded the veteran's 
service-connected back disability to include degenerative 
arthritis of the lumbosacral spine, assigned a 20 percent 
evaluation, and established February 25, 1994 as the 
effective date of the benefit.  A timely notice of 
disagreement (NOD) to the effective date was received, and 
this appeal ensued.

Factual Background

The veteran's original claim for entitlement to service 
connection for a low back disability was received in August 
1986.

The Board, in an August 1988 decision, granted the veteran's 
service connection claim.  In a September 1988 implementing 
rating action, the RO assigned the disability a 
noncompensable rating, effective from July 16, 1986, the 
first day following the date of the veteran's separation from 
active military duty.

The veteran expressed his dissatisfaction with the initial 
rating assigned his service-connected low back disability in 
September 1988.  In his October 1988 substantive appeal, he 
asserted that his low back disability warranted an initial 
rating of 20 percent.  In October 1989, the Board granted the 
veteran a 10 percent rating for his low back disability.

In granting the veteran a 10 percent rating for his low back 
disability, the Board had before it the veteran's service 
medical records.  In addition, a September 1986 VA 
examination report indicated that the veteran reported that 
he began having back pain in 1985.  The back disorder was 
exacerbated by standing, stooping, bending and lifting.  
Examination revealed full range of motion without significant 
pain.  No paravertebral atrophy or spasm was noted and 
straight leg raising was negative.  The diagnosis was 
lumbosacral strain.

A private chiropractor's October 1986 medical statement 
indicates that the veteran suffered from a recurrent facet 
extension syndrome complicated by instability of the lumbar 
spine due to hyperlordotic condition.  The veteran was noted 
to be in a considerable amount of pain.

The report of a March 1987 VA examination included the 
veteran's complaints of constant muscle spasms and recurrent 
low back pain.  He noted that he had been examined by a 
chiropractor, who told him that his back was out of 
alignment.  On physical examination, the veteran moved easily 
and his gait was normal.  There was tenderness over the 
lumbar spine to very light pressure, but no muscle spasm was 
present.  The veteran could reach within four inches of the 
floor, and extension and lateral bending were normal.  There 
was subjective complaint of pain in the low back. X-rays 
revealed slight bowing of the lumbosacral spine to the left.  
The impression was history of strain of the low back, varying 
in degree.  There was no evidence of nerve root irritation.
A September 1988 statement from a registered nurse at the 
veteran's place of employment indicates that the veteran was 
in her office frequently, complaining of lower lumbar pain.

A December 1988 statement from the veteran's employer 
indicates that he was absent from work a total of 10 
unscheduled days from 1986 to 1988.  The veteran reported to 
his employer that the reason for his absences was his back 
problem.

In December 1988 the veteran testified before a hearing 
officer at the RO.  He stated that he had missed work due to 
his back disability, and that he took Motrin to help 
alleviate the pain.  He indicated that he was attending 
school so that he could get a job that did not require him to 
be on his feet for long periods.  He testified that he had 
regular muscle spasms in his back, and that he used a tanning 
bed for relief.

An additional VA examination was conducted in December 1988.  
The veteran reported constant discomfort, aggravated by any 
type of excess activity.  The examiner noted negative 
Valsalva, as well as negative bowel and bladder involvement.  
There was no radiculopathy.  Physical examination revealed 
tenderness over the left sacroiliac joint.  There was no 
paravertebral spasm.  There was no tenderness over the 
lumbosacral spine.  Flexion was to 80 degrees and extension 
was to 20 degrees.  Lateral rotation was excellent.  Motor 
and sensation were intact.  The impression was history of 
chronic low back strain with greatest tenderness over the 
left sacroiliac joint.

A July 1989 statement submitted by the veteran's mother notes 
that the veteran had been in severe pain.  She indicated that 
he had severe leg cramps on several occasions, and that they 
lasted for long periods.

A medical statement from the veteran's private physician, 
dated in August 1989, indicates that he saw the veteran in 
July 1989.  At that time, the veteran had point tenderness 
over the L5 spinous process, radiating to both sacroiliac 
joints.  He had significant spasms, though distal 
neurological testing was unremarkable.  The physician 
indicated that long term therapy was necessary to prevent 
significant back disability.  Heat and medication were 
prescribed.
In October 1989, based on the review of the medical evidence 
then of record, and medical findings of slight limitation of 
motion due to pain noted during the veteran's December 1988 
VA examination, the Board found that the veteran's low back 
disability appropriately met the criteria for a 10 percent 
rating, and no greater, in the absence of more severe 
findings.  The degree of disability fully comported with the 
applicable schedular criteria for 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (limitation of motion of the 
lumbar spine) and Diagnostic Code 5295 (lumbosacral strain); 
see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).  
After the veteran's claim was granted, the RO implemented the 
Board's decision, assigning the 10 percent rating effective 
from December 22, 1988, the date of the veteran's VA 
examination where an increase in disability was shown.  The 
veteran disagreed with that decision.  He was issued a 
statement of the case in January 1990 on the issue of an 
earlier effective date than December 1988 for the 10 percent 
rating.  

In January 1990, the veteran submitted a substantive appeal, 
VA Form 9, with argument.  This document was received at the 
RO on January 31, 1990.  The veteran stated in his 
substantive appeal that he was "very disgusted with the 
rating board," at the RO.  He also expressed displeasure 
with the doctors performing the examinations.  In an 
accompanying letter dated January 27, 1990, he indicates that 
the effective date of his disability should be in 1986.  He 
asked that the claim be expedited because he was "forced to 
quit his job" because of his disability and remained 
unemployed.  This was an emergency situation.  

In October 1990, the Board denied the claim for an earlier 
effective date prior to December 1988 for a 10 percent rating 
for the veteran's back disorder.  

VA outpatient treatment records show that the veteran 
presented with complaints of back pain in February 1994.  He 
reported pain across his lower back and mild muscle spasm.  
Straight leg raising was positive at 70 degrees on the right 
and 80 degrees on the left.  Ibuprofen and Flexeril were 
prescribed.  A March 1994 treatment note indicates that the 
veteran was unsatisfied with waiting until November 1994 for 
an orthopedic consultation.  He reported that he stopped 
taking the prescribed medication because it made him drowsy.

In December 1994 the veteran was assessed with a tender 
lumbar spine and decreased range of motion.

The veteran submitted a claim for a total rating based on 
unemployability in December 1994.  He noted that he had been 
treated by R.C., M.D., a private physician in December 1994.

A December 1994 letter from R.C., M.D., a family 
practitioner, indicated that the veteran was seen in November 
1994.  That physician noted that X-rays indicated 
degenerative disc disease.  He indicated that he gave the 
veteran injections and prescribed Naprosyn and Medrol 
Dosepak.  The veteran was seen again in December 1994, 
complaining of leg cramps, shoulder pain and back pain.  The 
physician opined that such symptoms were related to the 
injury the veteran reportedly sustained while in the 
military.

A December 1994 letter from J.W., D.C., a private 
chiropractor noted that trauma to the spine was commonly 
known to set the stage or increase the development of 
degenerative arthritis.  He also indicated that such trauma 
could cause scoliosis if abnormal muscle spasms developed.

The RO, in a July 1997 rating action, granted service 
connection for degenerative arthritis of the lumbosacral 
spine.  The veteran's service-connected disability, the 
residuals of low back injury with lumbosacral strain, was 
expanded to include degenerative arthritis of the lumbosacral 
spine and a 20 percent rating was assigned.  The RO 
determined that the effective the date for the 20 percent 
evaluation should be the date that the veteran was seen on an 
outpatient basis at a VA facility, February 25, 1994, 
pursuant to the provisions of 38 C.F.R. § 3.157(b)(1).


Analysis

In an Order, dated November 15, 2006, the Court vacated the 
Board's May 13, 2005 decision.  In doing so, Court determined 
that the Board had failed to discuss whether a January 1990 
letter from the veteran ". . .constituted an informal claim 
for an increased rating that could serve as the basis for an 
effective date earlier than February1994 for his 20% 
rating."  The Court remanded that matter solely for the 
purpose of allowing the Board to make a factual finding and 
provide reasons and bases for that finding regarding the 
January 1990 letter.

The veteran essentially contends that, as his claim for a 20 
percent rating for his low back disability had been pending 
since October 1988 (when he perfected his appeal of the RO's 
September 1988 decision assigning an initial noncompensable 
disability rating), and the Board in its October 1989 
decision failed to address his claim for a 20 percent rating, 
the Board's October 1989 decision cannot be held as final.  
Hence, he has maintained that his original claim has remained 
in open appellate status and the effective date of the 20 
percent disability evaluation for his low back disability 
should appropriately be July 16, 1986, the first day 
following the date of his separation from military service.

However, the Board observes that the veteran's contention was 
rejected by the Court in a February 2003 memorandum decision.  
In that decision, the Court found the veteran's arguments to 
be without merit for two reasons.  First, the Court noted 
that the October 1989 Board decision did address the 
appellant's claim for a 20 percent evaluation.  Additionally, 
the Court pointed out that it had, in a December 1997 single-
judge order, dismissed the veteran's appeal of the October 
1989 Board decision because the veteran had not filed a 
motion for Board consideration within 120 days after notice 
of the decision.  Therefore, the Court determined that the 
issue had already been litigated before it, and that the 
veteran was collaterally estopped from raising the issue.  
The Court did, however, hold that the Board was required to 
review all of the evidence of record as to the disability, 
"in order to 'ascertain[]' the 'earliest' possible effective 
date."  The Board has complied with the Court's Order, and 
all of the evidence of record, prior to February 25, 1994, 
regarding the lumbosacral spine, has been reviewed.
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 provide, in 
pertinent part, that the effective date of an award based on 
a claim for increase of compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the effective date 
of the award is the date of receipt of the claim.

Where it is factually ascertainable that an increase in 
disability occurred within (emphasis added) one year previous 
to the date the claim was received, the effective date of 
increase in compensation will be the date that it became 
factually ascertainable that the increase had occurred.  
Where it is not factually ascertainable that there was 
increase in disability within one year previous to the date 
the claim was received, the earliest possible effective date 
is the date the claim was received. 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Once a formal claim for pension or compensation has been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of an outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits or an informal claim 
to reopen.  Provided, the medical reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established.  38 U.S.C.A. § 
501(a); 38 C.F.R. § 3.157(b)(1).

In August 1994, the RO received a copy of the veteran's VA 
outpatient treatment record dated February 25, 1994, showing 
that he had been seen for complaints of low back pain.  There 
are no medical records covering the one-year period previous 
to the receipt of the February 25, 1994, VA outpatient 
treatment record, which is an informal claim for an increase 
in compensation for the veteran's service-connected low back 
disability.  In completing a form in December 1992 requesting 
Vocational Rehabilitation Services, the veteran indicated 
that his current medical condition was lumbosacral strain.  
In response to the question of his current treating 
physician, the veteran indicated "none."  Moreover, the 
veteran did not indicate treatment prior to December 1994 in 
his claim for a total rating based on unemployability.  Based 
upon the lack of medical evidence, it cannot be concluded 
that it was factually ascertainable that an increase in 
disability warranting the grant of a 20 percent rating for 
lumbosacral strain had occurred within one year previous to 
the date of the informal claim.

The veteran contends that he experienced pain and significant 
muscle spasms in 1988 and in 1989, as well as in February 
1994.  He points to the medical statement from his private 
chiropractor, J. Webster, D.C., dated in October 1986 and 
received in November 1986, to support his contentions.  
However, the Board considered that medical statement in its 
October 1989 decision, as well as the results of the 
veteran's subsequent VA examinations of March 1987 and 
December 1988, neither of which revealed muscle spasms.

The informal claim for increased rating is the February 25, 
1994, VA outpatient treatment record.  The Board finds that, 
as it was not factually ascertainable that an increase in 
disability had occurred within one year previous to the date 
of the February 1994 informal claim for an increase, the 
relevant statute and regulations state that the effective 
date shall not be earlier than the date of receipt of the 
claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In the Order vacating the May 2005 Board decision and 
remanding the case to the Board, the Court specifically 
ordered that the Board make a factual finding and provide 
reasons and bases as to whether the aforementioned document 
from the veteran received at the RO January 31, 1990, could 
serve as a basis for an earlier effective date than February 
1994 for the 20 percent rating.  The Board finds that it is 
not an informal claim and it cannot serve as a basis for an 
earlier effective date for a 20 percent rating.  The Board 
notes that the January 1990 statement was made as part of the 
veteran's substantive appeal of an earlier effective date for 
a 10 percent rating prior to December 1988.  The document was 
followed by the Board's October 1990 decision denying an 
effective date prior to December 1988 for the 10 percent 
rating.  That letter, submitted as part of the substantive 
appeal, was certainly not unaddressed, as it served to 
perfect the appeal to the Board of the earlier claim.  
However, contrary to the veteran's present allegation, his 
January 1990 letter did not identify the benefit he is 
currently seeking; that is, an earlier effective date for the 
20 percent rating.  The Board notes that any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim 
must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a) (2006).  This document, 
accompanying a VA Form 9 during the course of an appeal, does 
not fit the criteria for an informal claim for a later claim.  
It was not relevant to the claim for an earlier effective 
date for a 20 percent rating.  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under the circumstances, the appropriate effective date for 
the assignment of a 20 percent rating for service-connected 
lumbosacral strain is February 25, 1994, the date of the 
veteran's informal claim for increase.  This is the date 
assigned by the RO; therefore, no earlier date is warranted, 
with the actual payment of monetary benefits effective the 
first day of the calendar month following the month in which 
the award became effective, which, in the veteran's case, is 
March 1, 1994.  38 C.F.R. § 3.31.




ORDER

An effective date prior to February 25, 1994, for the 
assignment of a 20 percent rating for lumbosacral strain is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


